Order filed September 27, 2011.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-04-01035-CV
                                   ____________

           JAMES B. MADDUX AND GMS ENERGY SERVICES, L.P. AND
                   STAR TAX SOLUTIONS, L.L.C., Appellants

                                           V.

                 TRINITY PETROLEUM CONSULTANTS, LTD. AND
                       TPC INVESTMENTS, INC., Appellees



                         On Appeal from the 61st District Court
                                 Harris County, Texas
                            Trial Court Cause No. 01-35125


                                      ORDER

       On June 25, 2009, this court abated this appeal because appellant, GMS Energy
Services, L.P., petitioned for voluntary bankruptcy in the United States Bankruptcy Court
for the Southern District of Texas, under cause number 05-33342.     See Tex. R. App. P.
8.2.
       Through the Public Access to Court Electronic Records (PACER) system, the court
has learned that the bankruptcy case was closed on May 18, 2011. The parties failed to
advise this court of the bankruptcy court action.

       Unless within 20 days of the date of this order, any party to the appeal files a motion
demonstrating good cause to retain this appeal, this appeal will be reinstated and dismissed
for want of prosecution.



                                      PER CURIAM




                                              2